 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDGenesee Merchants Bank & Trust Co.andLocal 393,Office andProfessional EmployeesInternationalUnion, AFL-CIO. Case 7-CA-9824-October 4, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn March 28, 1973, Administrative Law JudgeJohn M. Dyer issued the attached Decision in theabove-entitled proceeding, finding that Respondenthad engaged in, and was engaging in, unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and 2(6) and (7) of the Act by main-taining and enforcing a general policy or rule discour-aging solicitations or distribution of literature on itspremises.Thereafter,Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions with a supporting brief and a brief inopposition to Respondent's exceptions. Respondentfiled a motion to strike cross-exceptions, a brief insupport of the motion, and a brief in opposition to thecross-exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Adminis-trative Law Judge and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. TheBoard has considered the Administrative Law Judge'sDecision, the exceptions, cross-exceptions, and briefsby the Respondent and General Counsel, and the,entire record in the case, and adopts the findings,conclusions, and recommendations of the Adminis-trative Law Judge only to the extent consistent here-with.Respondent Genesee Merchants Bank & Trustleases approximately one-half of the rented space ina multilevel building in Flint, Michigan. The buildingis owned by two companies which retained Piper Re-alityCompany (herein Piper Realty) as a manage-ment and leasing agent.On June 12, 1972, Piper Realty sent a letter to BillPiper who is head of the bank's operations. A copywas sent to Robert Starks, a vice president of Respon-dent and head of personnel. In summary, the letterstates that Piper Realty had been bothered with peo-ple passing out literature and soliciting signatures foriThe motion to strike is denied as Respondent, which filed a brief inopposition to the cross-exceptions, was not prejudiced by the GeneralCounsel's filing of his cross-exceptions 1 day latevarious drives,,and by door-to-door salesmen. It con-tinues that the building management's policy is not topermit such activities and asks that anyone requestingpermission for such activities be advised of the build-ing policy and if they have any questions to refer themto Piper Realty.Local 393, Office and Professional Employees In-ternational Union, AFL-CIO (herein the Union), in-formed Respondent by letter dated June 29, 1972, thata group of employees were engaged in an organizingeffort.Costanzo and four other employees werenamed in the letter as union organizers. The letterstated,inter alia,that employees had the right to dis-tribute literature on behalf of the union during non-work times and in nonwork areas on companyproperty. Before any union distributions were made,Costanzo visited Vice President Robert Starks andasked him what he considered to be the nonworkareas of the Bank. Starks defined the nonwork areasas the hallways, the cafeteria,2 the bank lobby, thestreet, and "possibly" the ladies restrooms, althoughhe was not sure about the area because that area wasnot actually leased by the bank.'During the course of the next few weeks until theend of July, Costanzo made four separate distribu-tions of literature primarily in the cafeteria and in theladies restrooms. Starks was aware of all four distribu-tions but not aware of any littering until the fifthdistribution. Costanzo was not hindered in any man-ner concerning the first four distributions.William Curnow, also a vice president of Respon-dent, talked to Costanzo in the hallway sometime be-fore the fifth distribution and asked if she were awarethat there was a memorandum prohibiting solicitationin the building. She, answered no. She went to seeStarks who handed her a copy of Piper Realty's letterand explained that there were limitations on whereshe could post because of building policy establishedby Piper Realty. Thereafter she made the fifth distri-bution. The head of the installment loan departmentcalled Starks and complained of union literature onthe floor and behind the mirror in the ladies restroomon the 10th floor and indicated that Costanzo wasresponsible. Starks called Costanzo into his office andtold her, of the litter situation in the 10th floor ladiesrestroom and asked if she were responsible. She saidno. She testified that Starks said, "Didn't I tell youthere was no soliciting in the building?" to which shereplied, "No, you didn't. Piper Realty did." Whenqueried as to whether he mentioned litter, she testi-2The cafeteria area was leased by the bank for the use of its employeesonly.3 The 10th floor ladies restroom where the distribution of union literaturewhich gave rise to the present controversy occurred is used by the femaleemployees of four other tenants in addition to the female bank employeesworking on the 10th floor206 NLRB No. 74 GENESEE MERCHANTS BANK & TRUST CO.275fied, "He told me-well, I said that the National La-bor Board [sic] says I can distribute literature and hetold me that he was advised by his attorneys that eventhe National Labor Board [sic] couldn't do anythingabout it because it contributed to litter in the build-ing." 4 He did not discipline her in any way. After thefifth distribution, Costanzo apparently did not dis-tribute any more union literature in the building.'While the record reflects that Respondent had anunwritten policy generally discouraging distributionand solicitation of any kind, it was not enforced withregard to union distribution or solicitation 6 TheRespondent's position is that it does not like any kindof solicitation and discourages it but doesn't "jump onit."Respondent did adopt a rule regarding union dis-Aribution. Once within the past 3 years and again onJuly 13, 1972 (at the outset of the union campaign andbefore any distribution had begun), Starks held ameeting with the first-line supervisors and distributeda booklet entitled "Some Guidelines for SupervisorsDuring Union Organization Attempts" which statesin pertinent part that a supervisor can "[p]revent dis-tribution of unionliteraturein work areas (because ofclutter and plant safety)" and cannot "[p]revent distri-bution of literature in non-work areas such as parkinglots." 7 Starks told the supervisors that, if union litera-ture was distributed in a litter-like fashion, the bankwould take exception to it and that any and all ques-tions concerning solicitation and distribution of unionliterature should be referred to the president of thebank or to Starks.Contrary to the Administrative Law Judge, we findthat Respondent's general unwritten policy discour-aging solicitation and distribution is not a violation ofthe Act. It was not enforced with regard to unionsolicitation or distribution and there is no evidencethat it was ever promulgated to any employee.Respondent's, written rule regarding union solicita-tion and distribution, as contained in the guidelines,is entirely lawful.84 Starks testified that he had a total of two meetings with Costanzo con-cermng distribution of union literature instead of the three meetings testifiedto by Costanzo.His testimony is to the effect that the showing of the PiperReality letter and the talk about the litter in the restroom occurred in thesame meeting whichwassubsequent to the fifth distribution.The Adminis-trative Law Judge does not resolve this testimonial discrepancy.A compari-son of the sequence of events to the content of the conversations suggeststhere were actually three meetings5At the hearing she was never asked why she stopped distributing litera-ture at the building.6 The Administrative Law Judge does not find that the rule was promulgat-ed to any employee other than Costanzo We do not believeitwas evenpromulgated to her.Were is no evidence that Starks expressly told Costanzoabout the rule. Also, Starks testified that no employee was ever disciplinedfor union distribution or solicitation during his tenure as personnel manager(1968 to present).7 There has been no charge or complaint filed with regard to this rule8 Republic Aviation Corporation v. N.L R B324 U.S. 793 (1945);Stoddard-Quirk Manufacturing Co.,138 NLRB 615. The fact that Respondent has aAgain, unlike the Administrative Law Judge, we donot believe that Starks adopted the Piper Realty poli-cy for Respondent. Both Starks and Costanzo testi-fied that at the first meeting he was unsure whethershe could distribute literature in the restrooms be-cause they were under the control of Piper, Realty (asmanaging agent for the owners of the building). Thebank does not lease the restrooms and they are opento the employees of the other tenants in the building.Starks showed the recently received Piper Realty let-ter to explain Piper Realty's policies regarding distri-bution and solicitation in areas of the building underthe control of Piper Realty. Piper Realty is not re-quired to open up those areas of the building underits control for union distributions to the employees ofa tenant .9 Any misunderstanding by Costanzo as toCurnow's characterization of the Piper Realty memo-randum was cleared up when Costanzo saw Starksand read the memo. Neither during their second orthirdmeeting did Starks indicate that Respondentwas going to apply Piper's rule to areas under thebank's control. He merely informed Constanzo of therule as it applied to the public areas of the building.Finally, in contrast to the Administrative LawJudge, we believe Starks only prohibited such distri-butions of literature as caused litter and this was madeclear to Costanzo. She made four distributions awareof her right to distribute in nonwork areas of the bank,knowing fully that because of the Union's June 29letter Respondent was informed of her rights and ac-tivities.When Starks spoke to her about the distribu-tion of literature, the conversation was clearly limitedto the existence of litter after the most recent distribu-tion.10Her remark that Starks said there was no soli-citing in the building is qualified by her latertestimony regarding the same meeting where she ac-knowledged that in reply to her insistence on a rightto distribute literature, Starks stated that the Boardcould not do anything about it when it contributed tolitter in the building.We shall therefore dismiss the complaint in its en-tirety.AMENDED CONCLUSION OF LAWSubstitute the following for the Administrative LawJudge's Conclusions of Law 3:"3.Respondent, by maintainingand enforcing ageneral policy or rule discouragingsolicitations orgeneral rule discouraging distribution and a separate rule for union distribu-tion works no harm on the employees since the union distribution ruleconformsto thelaw and is less restrictive than the generalpolicydiscourag-inidistribution.SeeN L.R B v. The Babcock & Wilcox Company,351 U.S.105, 113(1956); G.C.Murphy Company,171NLRB 370.10Respondentcan preventthe distribution of literature which occurs insuch a manner as to cause litter.ErieMarine, Inc.,192 NLRBNo. 119. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistribution of literature on its premises, did not vio-late Section 8(a)(1) and Section 2(6) and (7) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed.DECISIONSTATEMENT OF THE CASEconsidered.Ihave concluded that Respondent's general policy ofdiscouraging solicitation or distribution of literature on itspremises, as implemented by the Piper Realty Companyletter,was made known to at least one employee, Mrs.Costanzo, and that such policy violates Section 8(a)(1) ofthe Act.On the entire record in this case, including my evaluationof the reliability of the witnesses, based on the evidencereceived and my observation of their demeanor and thenature and manner In which responses were made, I makethe following:FINDINGS OF FACTJOHN M. DYER, Administrative Law Judge: Local 393,Office and Professional Employees International Union,AFL-CIO, herein called the Union, filed a charge on Sep-tember 19, 1972,1 alleging that Genesee Merchants Bank&Trust Company, herein called Respondent or the bank, vio-lated Section 8(a)(1) of the Act on and after July 18, byprohibiting employee distribution of union literature innonwork areas during nonwork time. The Acting-RegionalDirector of Region 7 issued a complaint on October 30,which alleges that since latter July Respondent interferedwith its employees' rightsbymaintaining an unwritten workpolicy prohibiting the distribution of literature (includingunion literature) or soliciting (including union solicitation)without permission and that by applying this policy whichis applicable to nonworking areas and nonwork time as wellas working time and working areas, Respondent sought toand did interfere with its employees' rights and violatedSection 8(a)(1) of the Act.Respondent's answer of November 2 admits "... onlythat it has maintained an unwritten work policy which gen-erally prohibits the distribution of literature or other relateditems and solicitation without permission." Respondentstated that this policy had existed long prior to July anddenied that it had been applied to union literature distribu-tion or solicitation during nonwork times either in nonworkor work areas. Respondent denied applying its policy so asto squelch its employees' union activities and generally de-nied that it had in any way violated the Act. The answeradmitted the requisite jurisdictional and commerce factsand the supervisory status of Respondent's named officers.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses,2 and to argue orallyat the hearing held on February 15, 1973 in Flushing, Michi-gan. Respondent has filed a brief which has been carefullyiUnless specifically stated otherwise all dates herein referto 1972.2 In its beef Respondent claims that it was unableto properlylitigate -theissue of discriminatoryapplicationof its no-solicitation rule, claiming thatsuch issue was not raisedby the complaintand it was not prepared to defendthat issue.It held thatthe issue was contained within the complaint allega-tions,but to avoidprejudice to Respondent's case, Respondent's counsel was -instructedto proceed withhis planned defense and that at the conclusion ofsuch,the question of whether Respondent needed an adjournment for furtherinvestigation and trial could be raisedand decided.Respondent proceededwith its case and then rested,stating it had no furtherwitnesses and notraising the questionof adjournment.IfRespondent now means to claimprejudice as its brief would seemto indicate,it is in error.1.BUSINESSOF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent is a Michigan corporation with its principaloffice and,place of business in Flint, Michigan, where itengaged in providing commercial banking services to cus-tomers in the area. Respondent maintains other places ofbusiness in Michigan but only the main office in Flint,Michigan, is involved in this proceeding. During the pastyear, Respondent's gross income was in excess of $500,000and during that same period it transferred fundsin excessof $50,000 to banks and other financial institutions outsidethe State of Michigan.Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICEA. Background and Undisputed FactsRespondent under a lease occupies about half of the rent-ed space in a large multistoried building in Flint, Michigan.The building is owned, according to the testimony, by Na-tional Building Company and Overseas Investors who haveretained the services of Piper Realty Company as a manage-ment and leasing agent. Respondent occupies the groundfloor and a number of floors above it and it would appearto the passerby that this is the bank's building. The install-ment loan department where Mrs. Costanzo worked is onthe 10th floor. Other tenants besides Respondent occupyspace on the 10th floor.Robert J. Starks is a vice president of Respondent and thehead of its personnel branch. As such, he is in charge ofsome 700 employees. William C. -Curnow is another Re-spondent vice president and has charge of the installmentloan division. William Piper is head of Respondent's opera-tions.- In his testimony concerning the no-solicitation, no-distri-bution rule Starks, in agreement with the answer, stated thatRespondent has a general policy that discourages solicita-tion and enrollment of employees for any purposes duringbanking time in banking areas. Included in this statement GENESEE MERCHANTS BANK & TRUST CO.277was all the premises occupied by the bank and not justpublic or work areas. Despite this policy he said the banksponsors solicitations such as the United Fund, CancerDrive, Red Cross Bloodmobile, and educational coursesgiven by the American Institute of Banking. Starks admit-ted that other quasi-charitable drives took place withoutinterference from the bank since he saw Girl Scout cookiesbeing brought into the building and assumed that such saleshad been solicited and distribution was being made in thebank. The rule as he enunciated it also applies to distribu-tion of literature and has been made known to Respondent'ssupervisors, but according to Starks has not been promul-gated to the employees. It is up to the supervisors, he stated,to enforce the policy when they see it being violated.Some years ago a booklet entitled "some Guidelines forSupervisors During Union Organization Attempt" was dis-tributed to the supervisors during a union campaign. Whenthe present campaign began Starks held a July 6 meetingwith the bank's top management and a second meeting onJuly 13, with the first line supervisors, and again distributedthis booklet. It is set up on a "can do," "cannot do" basisand states under "can do" that the supervisor can "Preventdistribution of unionliteratureinwork area (because ofclutter and plant safety)" and under "cannot do" is "Pre-vent distribution ofliteraturein non-work areas such asparking lots." At these two meetings the supervisors weretold to refer any and all questions concerning soliciting orthe distribution of literature to thepresident of the bank orStarks and that Respondent was not going to allow distribu-tion of literature to the point where it caused it a litterproblem.Piper Realty Company sent a letter dated June 12 to BillPiper, head of the bank's operation with a copy to Starks.In summary the letter states that Piper Realty has beenbothered with people passing out literature and solicitingsignatures for various drives and by door-to-door salesmen.It says that the building's policy is not to permit such activi-tiesandasks that anyone requesting permission for suchactivities be advised of the building policy and if they haveany questions to refer them to Piper Realty.On June 29, the Union wrote to the bank advising thata group of Respondent's employees were engaged in anorganizing effort and named four employees in addition toMrs. Costanzo. There is no evidence to indicate that thebank would have had any prior knowledge of the organizingactivity or the identity of the participating employees.B. The General Counsel's CaseGeneral Counsel's case rests on Respondent's admittedpolicy to discourage distribution or solicitation in the areasit rents or controls. Margaret Costanzo testified that on July23 or 24, she prepared a leaflet for distribution and gave acopy of it to Mr. Starks' secretary and later distributed thememo by placing a copy on each of the tables in the cafete-ria and a copy on the shelf in the women's restrooms oneach of the, floors where Respondent had offices. On July26 her supervisor sent her to Mr. Starks who showed her acopy of the leaflet and asked if she had distributed it. Shesaid she had and testified that Starks said "Didn't I tell younot to?" She said no and Starks said "Didn't I tell you therewas no solicitating in the building?" She said "No, youdidn't. Piper Realty did." She testified that she did notattempt to distribute any of the literature in the buildingafter this conversation.When cross-examined in relation tolitter she said she told Starks she could distribute literatureand he said that he had been advised by his attorneys thatthe National Labor Relations Board would not do anythingabout ,it when it contributed to litter in the building.In attempting to show discriminatory application ofRespondent's rule,Mrs. Costanzo testified that DonnaParks (whom she identified as an assistant supervisor) repre-sented Avon Products and Tupperware, showing cataloguesto employees, soliciting sales, having them fill out orderblanks and distributing the products at the building. Shestated that close to paydays the catalogues for Tupperwareand Avon were placed in a wire basket on Parks' desk withorder blanks and employees from the first and second shiftswere aware of their location and that supervisors would passby the desk where the catalogues and occasionally the prod-ucts were in plain view, Mrs. Costanzo's testimony did notsupport her assessment of supervisory status for DonnaParks and there was affirmative testimony that during thesummer of 1972 Parks was not a supervisor but did becomeone in December. General Counsel also adduced vaguetestimony concerning bank posters which were on the wallsof the cafeteria, but more concise testimony showed themto be ornamental posters for decorative purposes.During cross-examination Mrs. Costanzo admitted thatthe leaflet in question was the fifth distribution she hadeffected in the building. She testified that around the end ofJune she prepared a notice which she wanted to place on thebulletin board in the installment loan department and wentto see Mr. Starks about it. This visit followed the June 29union letter to the Company. Starks said she could not posther notice on the bulletin board and she asked him whatwere the nonworking areas in the building so she coulddistribute the notice. Starks said that the nonwork areaswould consist of the hallways, the cafeteria, probably therestrooms, and certainly the street. In addition to this firstnotice she prepared another leaflet and distributed it andtwo union prepared leaflets by leaving a copy on each of thetables in the cafeteria and a copy on the shelf in each of thewomen's restrooms. She stated she would check periodicallyto see if the leaflets were taken and would replace them. Sheadmitted that nothing was said to her concerning the firstfour distributions by any of her supervisors.Also during her cross-examination she testified that Mr.Curnow, apparently sometime near her fifth distribution,talked to her in the hallway and asked if she was aware therewas a memorandum prohibiting solicitation in the building.She said she was not and that Mr. Starks had told her theareas where she could distribute. Curnow said he just want-ed her to know about it. After not seeing such a memoran-dum she said she went to see Mr. Starks a few days later andwas handed a copy of the letter from Piper Realty Compa-ny. She said she started to leave with it and Starks asked forit back. At a later point in her testimony Mrs. Costanzo saiditwas after being called in by Starks after the fifth distribu-tion that Starks showed her the Piper Realty letter which shetook as an instruction forbidding literature distribution. Shestated that she did not distribute any literature after - this 278DECISIONSOF NATIONALLABOR RELATIONS BOARDJuly 26meeting.Starks testified that he was aware of the five distributionsmade by Mrs. Costanzo and had twoconversationswith herconcerning distribution of literature. He testified that in thefirst conversation,Mrs. Costanzo said she thought DonnaParks was trying to set her up because of her union activi-ties. They then discussed her request to post a notice and hespelled out the nonwork areas at her request. His testimonycorroborates hers as to the first conversation.In regard to the second conversation, Starks stated thatthe head of the installment loan department called himcomplaining of litter conditions in the women's restroom onthe 10th floor, stating that union papers were all over thefloor and behind the mirror. Starks asked who did it andwas told that Mrs. Costanzo had left them there. Copies ofthe leaflet were brought to him from the restroom and fromthe cafeteria. Starks sent for Mrs. Costanzo and told her ofthe litter situation in the 10th floor women's restroom andasked if she was responsible. She said that she had left onecopy in there. He told her that the restroom was littered withcopies and while he respected her rights, he was not goingto allow a litter-like distribution. Starks testified that he didnot discipline Mrs. Costanzo in any way and while awareof the previous four distributions, this was the only timethere had been a complaint about litter. He stated that hedid not consider leaflets on the tables in the 60 by 60 cafete-ria litter, but papers on the floor in a 9 by 7 bathroom usedby other tenants would be considered a litter problem.Starks stated he did not tell Mrs. Costanzo that she couldnot distribute literature during nonwork time in nonworkareas of the building but acknowledged there has been nodistribution since his second conversation with Mrs. Cos-tanzo.In regard to Avon Products or Tupperware, Starks saidthat nothing had ever been brought to his attention, butadmitted that such sales and solicitation might be going onin the building.In regard to the bank's no-solicitation, no-distributionpolicy, Starks testified that the bank generally discouragedsuch but did not enforce its policy in all parts of the prem-ises and stated that employees were not informed of thepolicy or rule unless the supervisors felt it had been abused.Other than the "can do" "cannot do" rules quoted above,Respondent has no written rule concerning distribution orsolicitation.Starks testified that no one had ever been disciplined forengaging in any solicitation or distribution for civic or char-itable programs and insofar as he knew, there had neverbeen any discipline meted out for any solicitation or distri-bution. In regard to Piper Realty Company, Starks said thatthey discussed Piper's policies regarding the building in thislast conversation with Mrs. Costanzo.Mr. Starks' testimony that he only sought to enjoin suchdistribution of literature as caused litter was obviously notmade clear to Mrs. Costanzo. Her testimony indicates thatalldistributionwas to be stopped as per Mr. Curnow'sundenied statement and the remarks she attributed toStarks. Starks' testimony concerning the Piper Realty Com-pany policy as he divulged it to Mrs. Costanzo was not clearand was in the most general terms. From Mrs. Costanzo'sreaction in removing literature from the restrooms and re-fraining from any distribution of literature thereafter, itappears clear that she got the message that Respondent'spolicy was to discourage distributionas well as solicitation.The fact that nothing was said to her concerning the firstfour distributions does not alter the fact that she got thegeneral inhibitorymessagesfrom Curnow and Starks con-cerning her last distribution.Certainly no one can quarrel with Respondent's desire toprevent litter on its p,emises and in the restrooms, and therewould be nothing wrong if Respondent had such a rule andenforced it 3 But Respondent's only rule or policy is onewhich discourages all solicitation and distribution and it isthis rule or policy which is unlawful.Respondent states that this policy is known only to itssupervisors and not to its employees and therefore cannotinhibit its employees' exercise of their rights. However, inthe presentcase,Mrs. Costanzo was made aware of thisPolicy or rule both by Mr. Curnow and by Mr. Starks.Indeed the Piper Realty policy, as apparently explained toher, appears to be a written statement of Respondent's poli-cy which in this case was adopted by Respondent. At thevery leastMr. Curnow's explanation would lead to thisconclusion. Certainly Piper Realty's policy is meant forstrangersand not for employees and Curnow and Starks'adaptation of it to fit union literature distribution by anemployee is a distortion twisted to Respondent's advantage.Moreover, it would appear from Curnow's use of thispolicy, that he is following a different policy than that statedby Starks regarding enforcement only on a litter preventionbasis.I conclude and find that Respondent violated Section8(a)(1) of the Act by its maintenance and enforcement of itsoverbroad general unwritten policy to discourageall solici-tatons and distributions of literature which I find inhibitsthe rights of its employees.'I do not find that Respondent discriminatorily enforcedthis policyinsofar asthe sales of Avon Products or Tupper-ware is concerned in that there is no clear and convincingtestimony that such soliciting was broughtto management'sattention.If Respondent wishes to have and enforcea rule on solici-tation and distribution, then it should formulate and pub-lish a rule for its employees' information and guidancewhich will clearly state its desire as to when and where toallow certain solicitations and distributions which are notlitter producing.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEMaintenance of the Bank's general policy discouragingsolicitations or distribution of literature on its property,which I have found constitutes a violation of Section8(a)(1),occurring in conncection with Respondent's business opera-tions as described in I, above, has a close, intimate, and3SeeErieMarine Inc.,192NLRB No. 119.° The Board's decisioninJoseph Horne Co.,186 NLRB793, appears to beclosely aligned with this case.The Boardsaid that an overbroad rule prohib-iting soliciting on company time andproperty violatesSection 8(a)(1) of theAct since it has an inhibiting effect on the employees despite the fact thatthe supervisors were instructed to permit lawful activity and even in theabsence of evidencethatthe rule was enforced unlawfully. GENESEE MERCHANTS BANK & TRUST CO.substantial relationship to trade, traffic, and commerceamong the several states and tends to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYI recommend that Respondent rescind its general policyor rule discouraging solicitations;or distribution of litera-ture on-its premises and that it be ordered to cease and desistfrom violatingthe Actby maintaining or enforcing suchpolicy or rule.On the basis of the foregoing findings and the entirerecord in this matter I make the following:CONCLUSIONS OF LAW1.Genesee Merchants Bank & Trust Company is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By maintaining and enforcing a general policy or rulediscouraging solicitations or distribution of literature on itspremises, Respondent engaged in, and is engaging in, unfairlabor practices affecting commerce within the meaning ofSections 8(a)(l) and 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record pursuant to Section 10(c) of theAct I hereby issue the following recommended Order.ORDERSRespondent, Genesee Merchants Bank & Trust Compa-ny, its officers, agents, successors, and assigns, shall:1.Cease and desist from maintaining or effectuating itsgeneral policy or rule of discouraging solicitations or distri-bution of literature on its premises.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Rescind its general policy or rule which discouragessolicitations or distribution of literature on its premises.(b) Post at its Flint, Michigan, premises copies of theattached notice marked "Appendix." 6 Copies of said noticeon forms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutive5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.6 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."279days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of receipt of this decision, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a teal in which the Company and the Unionand the General Counsel of the National Labor RelationsBoard participated and offered evidence, the National La-bor Relations Board found that we violated the Act andordered us to post this notice and we intend to carry out theOrder of the Board and abide by the following:WE WILL rescind our general policyof discouragingsolicitations or distribution of literatureon our prem-ises.WE WILL NOT in any like or relatedmanner interferewith,restrainor coerce our employees in the exerciseof their rights to self-organization, to form labor orga-nizations, to join or assist Local 393, Professional Em-ployees International Union, AFL-CIO, to bargaincollectively with representatives of their own choosing,or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.All our employees are free to become orremain unionmembers.GENESEEMERCHANTS BANK &TRUST COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.